DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as indefinite, because it is unclear what statutory class the invention falls into. A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. It is unclear whether claim 20 encompasses an apparatus or a method. Claim 20 is directed to an apparatus with a series of steps. This causes the claim to be indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). Accordingly, claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Allowable Subject Matter
Claims 1-19 are allowed. Claims 1-19 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses defining, by the one or more computing devices, a plurality of reparameterized representations for the plurality of model parameters of the machine-learned model, wherein the plurality of reparameterized representations represent the plurality of model parameters in the reparameterization space; generating, by the one or more computing devices, one or more decoder models that are configured to transform the plurality of reparameterized representations into the plurality of model parameters of the machine-learned model; employing, by the one or more computing devices, the machine-learned model to generate a prediction based on a training input; evaluating, by the one or more computing devices, a loss function based on the prediction; modifying, by the one or more computing devices and based on the loss function, one or both of: the plurality of reparameterized representations and the one or more decoder models; and after modifying, by the one or more computing devices based on the loss function, one or both of: the plurality of reparameterized representations and the one or more decoder models: applying, by the one or more computing devices, one or more entropy coding compression techniques to the plurality of reparameterized representations to generate a compressed reparameterized representation of the machine-learned model.
Inter alia, independent claims 18, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US Pub. No. 20180174050 A1 to Holt (Obtain data descriptive of a model that comprises an encoder model, a channel model and a decoder model. The encoder model is configured to receive a first set of inputs and, in response to receipt of the first set of inputs, generate a first set of outputs. The channel model is configured to receive the first set of outputs and, in response to receipt of the first set of outputs, generate a second set of outputs. The decoder model is configured to receive the second set of outputs and, in response to receipt of the second set of outputs, generate a third set of outputs. The instructions further cause the computing system to determine a first loss function that describes a difference between the first set of inputs and the third set of outputs. The instructions further cause the computing system to backpropagate the first loss function through the decoder model while modifying the decoder model to train the decoder model. The instructions further cause the computing system to after backpropagating the first loss function through the decoder model, continue to backpropagate the first loss function through the channel model without modifying the channel model. The instructions further cause the computing system to after backpropagating the first loss function through the channel model, continue to backpropagate the first loss function through the encoder model while modifying the encoder model to train the encoder model).
-US Pub. No. 20200304802 A1 to Habibian (Compression and decompression of video content using a deep neural network. The deep neural network may include: (1) an encoder, trained using an autoencoder, that maps frames of received video content into a latent code space, (2) a decoder, trained using the autoencoder, that decodes a code in the latent code space to an approximation of the video content mapped to the code by the encoder and (3) a probabilistic model that can losslessly compress codes from the latent code space. The encoder and decoder may be deployed on different devices (e.g., the encoder on a transmitting device, and the decoder on a receiving device) so that a transmitting device can transmit compressed video and a receiving device can decompress the received compressed video for output (e.g., to a display). The latent code space generally refers to a space including codes Z that are compressed representations of video content)
- US Pub. No. 20180174275 A1 to Bourdev (During the backpropagation step, the enhanced encoder system determines the reconstruction loss based on dissimilarity between the high quality image in the training example and the reconstructed HQ″ image. The compression system repeatedly updates the estimated set of parameters of the models by backpropagating error terms obtained from the loss function to determine trained sets of parameters for the models)

Claims 20 have been rejected.
Claims 1-19 are allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426